 614DECISIONS OF NATIONALLABOR RELATIONS BOARDIntervenor and China Dry Goods, quoted above in connection withthe discussion of Case No. 20-RC-1013, and includes the same lan-guage as the emphasized portion of that quotation.That languagerequires the application to certain categories of employees-i. e.,classifications other than freight handlers and general warehousemenin the grocery group-of the closed-shop hiring practices establishedby the prior contract between Coast Dakota and the Intervenor.AsCoast Dakota's 1950 contract, therefore, contains an illegal union-security provision, we find that it does not bar the petition in thiscase.12Accordingly we find that a question affecting commerce existsconcerning the representation of employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find, in accordance with the agreement of the parties, thatallwarehouse employees 13 at the Employer's San Francisco, Cali-fornia, plant, excluding office and clerical employees, salesmen, andsupervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.We will direct a separate election in the unit.[Text of Direction of Elections omitted from publication in thisvolume.]11 In view of this disposition of the case, it is not necessary to determine whether the"hiring hall" provisions of Section 3 (b) of the foregoing contract are illegal13 In accordance with the agreement of the parties, we exclude the bakeryservicemanfrom the unit.S H. KRESS& COMPANYandINTERNATIONALUNION OFOPERATINGENGINEERS,LOCAL 30,AFL,PETITIONER.CaseNo.2-RC-2473.March 2, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Lloyd S. Greenidge, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-meniberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.93 NLRB No. 86. S.H. KRESS & COMPANY6153.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed of all the boiler and engineroom employees employed at the Employer's store at 444 Fifth Ave.,Mew York, New York. It would also include the head maintenanceman or chief engineer and his assistant.The Employer contends thatonly a store-wide unit is appropriate.The Employer, a New York corporation with its principal officesin New York, operates retail variety stores in 29 States. This proceed-ing is concerned only with the Employer's store at 444 Fifth Ave.,New York City, which is a 12-storied structure with 4 basements. Thisstore is under the over-all supervision of a store manager and employsa total of about 550 employees.The group here requested consistsof the employees who as part of their duties, operate, maintain, andrepair the boiler and engine room equipment and the air-circulatingand air-conditioning systems.There are 5 employees who performthese functions, of whom 1 has a steam engineer's license,' 3 haverefrigeration licenses or permits, and 1, a marine license.These em-ployees maintain a 24-hour schedule with 2 employees on the firstshift, 2 on the second shift, and 1 on the third shift.They makethe rounds every 2 hours, checking the boiler and engine room equip-ment and keep log sheets of their findings. Their pay scales are thesame as those prevailing in the surrounding area for operating engi-neers.However, they devote less than one-half their time to power-house duties.According to exhibits introduced into evidence, suchduties consume about 40 percent of their time, of which 20 percent isspent tending the boiler and engine room equipment and 20 percenttending the air-conditioning and air-circulating systems.The re-maining 60 percent of their working time is spent doing miscellaneousrepair and maintenance work throughout the store.This work con-sists of repairing and maintaining, among other things, the plumbingand electrical systems, fire protection equipment, elevators, type-writers, dollies, and the equipment in the kitchen and laundry.The record shows that the five employees here sought are carriedon the Employer's payroll as part of its maintenance department orgroup. In addition to these five individuals, the maintenance depart-ment contains the following six employees : One painter, one car-penter, one upholsterer, one porter-helper, and two night watchmen-'Althoughthe New York Municipal Code requires that engineers tending steam boilersbe licensed,the Employer's engineers are not obliged to meet this requirement because theytend the boilers for only about 30 days of the year.The balance of the time, theboilersare operated by the New York Steam Company, under a lease arrangement with theEmployer. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDporters?The painter and carpenter perform the usual duties associ-ated with their respective crafts.The upholsterer upholsters andpaints furniture and store equipment.The porter-helper acts as ahelper to the group here requested and in addition does clean-up work.The night watchmen-porters divide their time between watchmenduties and polishing brass rails and showcases.All the maintenancedepartment employees including those here sought receive their as-signments from and are answerable to either the head maintenanceman or the store manager. There has been no collective bargainingat the store here involved since 1945.The Employer contends that the facts in this case do not warrantthe establishment of a separate unit for the five employees in questionapart from the other employees in its maintenance department.Weagree.Although the Board has frequently found appropriate a unitof boiler room and powerhouse employees, it has required as a con-dition for finding such a unit appropriate that the employees thereindevote the majority of their working time to powerhouse duties.3Asthe group sought by the Petitioner are not engaged for the greaterpart of their time in the performance of such duties, they do notsatisfy the conditions necessary for an appropriate unit.These em-ployees are, however, part of the Employer's maintenance departmentand like the other employees in this department, their main duties areconcerned with store maintenance. In these circumstances, and be-cause maintenance department employees have been found by theBoard to be sufficiently homogeneous and identifiable to warrant estab-lishing them in separate units,4 we find that the requested employeesmay, together with the other maintenance department employees,constitute an appropriate unit.As the Petitioner has a sufficientshowing of interest among the employees in the maintenance depart-ment, we shall order that an election be held among them.There remains for consideration the question of the inclusion ofthe head maintenance man, or chief engineer, and his assistant, thelatter being referred to at the hearing as the electrician.The recordshows that the head maintenance man, or chief engineer, exercisessupervisory authority over all' the maintenance department employeesexcept the two night watchmen-porters.He assigns them their workand has the power to effect changes in their status.His workday,however, ends at 1: 30 p. m.His assistant, on the other hand, is on2In enumerating the members of its maintenance department at the hearing, theEmployer also included the head maintenance man, or chief engineer, and his assistant.These individuals are separately discussedinfra.2 Broadway Department Stores, rue,82 NLRB 176;Worthy Paper Coin pangAssocta-taon,80 NLRB 194 Afontgomery Ward & Co , Incorporated,87 NLRB 254;Thalhimer Brothers,Incorpo-rated,83 NLRB 664, and cases cited therein. S.H. KRESS & COMPANY617duty until 5 p. in.After the head maintenance man leaves the store,his assistant acts as supervisor of the maintenance department untilhis workday ends.During these hours, the assistant's authority overthe maintenance department employees is the same as that of the headmaintenance man.The assistant also takes over the powers of thehead maintenance man during the latter's other absences from thestore.We are of the opinion that both the head maintenance manand his assistant, the electrician, are supervisors within the meaningof the Act.We shall therefore exclude them.During the course of the hearing, a question arose as to whetherthe upholsterer should be permitted to vote in any election orderedherein.The record shows that this individual was engaged on atemporary basis to reupholster the chairs in the Employer's cafeteriaand perform other sundry maintenance work.At the time of thehearing, his work at the store was near completion.As it is clearthat the upholsterer will leave the Employer's service shortly, we findthat he is a temporary employee and therefore ineligible to vote .5We find that all the employees employed in the maintenance depart-ment of the Employer's store at 444 Fifth Avenue, New York, NewYork, including the boiler and engine room employees or engineers,the painter, the carpenter, the porter-helper, and the night watchmen-porters,6 but excluding the head maintenance man and his assistant,the electrician, and all other supervis"Ors as defined in the Act consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.As the unit found appropriate is broader than the unit sought bythe Petitioner, the Petitioner may, if it desires, withdraw its petitionin this proceeding, provided that it notify the Regional Director forthe Second Region to that effect within ten (10) days from the dateof issuance of this Decision and Direction of Election.7[Text of Direction of Election omitted from publication in thisvolume.]sRounds and Kilpatrick Lumber Company,89 NLRB 1643.°We have included the night watchmen-porters because the record does not indicate thatthey devote more than 50 percent of their time to guard duties.However, if these indi-viduals do in fact spend more than one-half their time in the performance of guard duties,they shall be deemed to be excludedas guards.7Spaek Shoe Company,86 NLRB 701.